DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-26, 28-37, 39-41 are allowed.
The following is an examiner’s statement of reasons for allowance: noted for reasons stated in Applicant’s Remarks dated February 17, 2021. In addition, Leech teaches that it was known in the art to adjust image resource allocation by decreasing the size of the display region within the display area associated with the user’s focus based on a decrease of network bandwidth. However, the prior art fails to teach “determining a size of the first zone at least partially based on a latency of the communication network outside of the local network which is between the video storage device and the display device such that the first immersive video content is displayed in the first zone before the at least one eye of the viewer arrives at the first zone.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Gustafsson et al. (US Pub. 2017/0090562) discloses eye tracking enabled wearable devices. 
	McCuller (US Pub. 2015/0078459) discloses altering streaming video encoding based on user attention. 
	Mallinson (US Pub. 2018/0136722) discloses apparatus and method for dynamic graphics rendering based on saccade detection
	Blackmon et al. (US Pub. 2017/0169602) discloses foveated rendering. 
	Young et al. (US Pub. 2017/0285736) discloses reducing rendering computation and power consumption by detecting saccades and blinks.
	Olsson et al. (US Pub. 2014/0268054) discloses automatic scrolling based on gaze detection. 
	Stafford et al. (US Pat. 10,545,338) discloses image rendering responsive to user actions in head mounted display. 
	Thunstrom et al. (US Pat. 10,082,870) discloses gaze and saccade based graphical manipulation.
Keeney et al. (US Pat. 7,027,655) discloses digital image compression with spatially varying quality levels determined by identifying areas of interest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 23, 2021